 

Exhibit 10.1

 

Enerjex Resources, Inc
4040 Broadway, Suite 508
San Antonio, Texas

 

 

November 21, 2017

 

Alpha Capital Anstalt
c/o LH Financial

510 Madison Avenue

New York, NY 10022

 

Gentlemen:

 

Reference is made to that Agreement and Plan of Merger and Reorganization (the
“Merger Agreement”), made and entered into as of October 19, 2017 by and among
Enerjex Resources, Inc., a Nevada corporation (“Parent”), AgEagle Merger Sub,
Inc., a Nevada corporation and wholly-owned subsidiary of Parent, AgEagle Aerial
Systems, Inc., a company organized under the laws of Nevada (the “Company”) and
Brett Chilcott, CEO of the Company. Capitalized terms used in this letter and
not otherwise defined shall have the meanings ascribed to those terms in the
Merger Agreement.

 

1.           The Merger Agreement, among other things, provides that the Parent
shall raise gross proceeds of $4,000,000 in common stock or convertible equity
prior to the Closing (the “Private Placement”), to provide operating capital for
the Company and to meet listing requirements of the NYSE American.

 

a.           Alpha Capital Anstalt (“Alpha” or “you”) agrees, prior to or at the
Closing, to fund the full Private Placement at a pre-money valuation of between
US$16 million and US$25 million. In the event any unaffiliated third parties
participate in the Private Placement, Alpha’s obligations to fund the Private
Placement shall be reduced by such aggregate gross dollar amount funded by such
unaffiliated third parties. Alpha’s obligations to fund the full Private
Placement shall terminate on March 31, 2018 unless the Merger has previously
closed.

 

b.           The Merger Agreement further provides that at the Closing the
Parent shall have satisfied in full all its payables and liabilities.
Accordingly, Parent is expected to have no debt or other liabilities at Closing
(“Parent’s Zero Liabilities Obligations”).

 

c.           At or before Closing in an effort to cooperate with the Parent’s
Zero Liabilities Obligations, Alpha will convert all debt owed to it by the
Parent into equity, either Series C Preferred Stock or another similar security.

 

d.           Within 45 days of closing the Merger, the combined Company will
file a registration statement to register the common shares underlying the
Private Placement.

 



 

 

 

2.            For the commitment to fund the Private Placement, Alpha will
receive a fee (the “Commitment Fee”) equal to 2.5% of the Company’s issued and
outstanding common stock at closing of the Merger on a fully diluted basis. Such
Commitment Fee may be paid in common stock or Series C Preferred Stock, at
Alpha’s discretion, and will be included the post-closing registration
statement.

 

3.           The Company agrees that, at no time from the date hereof to the
Closing Date, shall it provide or disclose to Alpha any “material non-public
information” regarding itself, without the prior consent of Alpha.

 

4.       Alpha’s obligations pursuant to this letter agreement are subject to
the following conditions being met:

 

a.           the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality, in all respects)
when made, on the date hereof and on the closing date of the Private Placement
of the representations and warranties of the Company, the Parent and any other
party to the Merger Agreement contained in the Merger Agreement (unless as of a
specific date therein in which case they shall be accurate as of such date); and

 

b.           The completion of due diligence to Alpha’s satisfaction, the
preparation of definitive documentation to effect such transaction that is
mutually satisfactory to each party, including the condition that, subsequent to
the date hereof and prior to the closing of such transaction, there shall have
been no material adverse developments relating to the business, assets,
operations, properties, condition (financial or otherwise) or prospects of the
Company and its subsidiaries, taken as a whole.

 

5.           Upon the Closing, the Parent covenants to maintain the registration
of the common stock of the Parent under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”) and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Parent after the date hereof pursuant to the
Exchange Act even if the Parent is not then subject to the reporting
requirements of the Exchange Act.

 

6.           No party hereto shall be permitted to assign its rights or
obligations under this Agreement without the prior written consent of the other
party, except at and after Closing, the Parent may assign any or all of its
rights and obligations to the Company without the consent of Alpha. This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.

 

7.           This Agreement shall be governed by the laws of the State of New
York, without regard to principles of conflicts of laws. In the event of any
litigation hereunder, each party hereto agrees to consent to the exclusive
jurisdiction of the courts of the State of New York and of the United States
located in the County of New York.

 

8.           This Agreement sets forth the entire understanding of the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, of such parties regarding
the subject matter of this Agreement.

 



 

 

 

9.            This Agreement may not be modified or amended in any manner
without the prior written consent of all the parties hereto.

 

10.          This Agreement may be executed and delivered in counterparts, which
taken together shall constitute one instrument, and may be executed and
delivered by facsimile and, as such, shall be treated as an original.

 

Please sign where indicated below to confirm your agreement to all of the
foregoing provisions.

 

Very truly yours,

 

Enerjex Resources, Inc

 

By: /s/ Louis Schott
Name: Louis Schott
Title:CEO

 

 

Agreed to and accepted this 21 day of November 2017:

 

ALPHA CAPITAL ANSTALT

 

By: /s/ Konrad Ackermann
Name: Konrad Ackermann
Title: Director

 

 

 